Citation Nr: 1703380	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-06 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1979; and from October 1981 to October 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran perfected his appeal by way of a March 2013 VA Form 9.  In July 2014, he submitted a written statement requesting to appear before a Veteran's Law Judge for a hearing.  He is presumably requesting a videoconference hearing, since that would likely be held soonest.  See PL 114-315, § 102; December 16, 2016; 130 Stat 1536.  Videoconference hearings are scheduled by the AOJ.  Remand is, therefore, required.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the for a videoconference hearing at the RO before a Veterans Law Judge.  
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




